[exhibit1025image2.jpg]

EXHIBIT 10.24
Amended and Restated Coach, Inc. 2010 Stock Incentive Plan
Stock Option Grant Notice and Agreement
For Outside Directors




NAME


Coach, Inc. (the “Company”) is pleased to confirm that you have been granted a
stock option (an “Option”), effective as of GRANT DATE (the “Grant Date”), as
provided in this agreement (the “Agreement”).
1.    Option Right. Your Option is to purchase, on the terms and conditions set
forth below, the following number of shares (the “Option Shares”) of the
Company’s Common Stock, par value $.01 per share (the “Common Stock”) at the
exercise price specified below (the “Exercise Price”).
 
Number of Option Shares
Grant Price Per Option Share
Shares Granted
# of Options
Grant Price





2.    Option. This Option is a non-qualified stock option that is intended to
conform in all respects with the Amended and Restated Coach, Inc. 2010 Stock
Incentive Plan (the “Plan”), a copy of which will be supplied to you upon your
request, and the provisions of which are incorporated herein by reference. This
Option is not intended to qualify as an incentive stock option within the
meaning of Section 422 of the Code.
3.    Expiration Date. This Option expires on the tenth (10th) anniversary of
the Grant Date (the “Expiration Date”).
4.    Vesting. This Option may be exercised (subject to the restrictions
contained in this Agreement) only to the extent it has vested, which shall be
the earlier of the date of the Company’s next regular annual meeting of
shareholders or twelve months after the grant date (the “Vesting Date”);
provided, that, subject the following sentence, you remain in continuous service
as a Director of the Company during the period beginning on the Grant Date and
ending on the Vesting Date. If you cease active service with the Company’s Board
of Directors prior to the Vesting Date because of your death or Permanent and
Total Disability (as defined below), this Award will continue to vest in
accordance with the schedule set forth in this paragraph. For purposes of the
foregoing, “Permanent and Total Disability” means that you are unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or which
has lasted or can be expected to last for a continuous period of not less than
twelve months.

11482v1



--------------------------------------------------------------------------------

[exhibit1025image2.jpg]

5.    Exercise. This Option may be exercised in whole or in part for the number
of Option Shares specified (which in all cases must be at least the lesser of
two-hundred and fifty (250) or the total number of shares outstanding under this
Option) in a verbal notice that is delivered to the Company or its designated
agent and is accompanied by full payment of the Exercise Price for such number
of specified Option Shares in cash. Subject to Section 1 above, this Option will
be considered exercised on the date on which (a) your verbal notice of exercise
and your payment of the Exercise price, have both been received by the Company
and (b) any condition to exercise, as described herein, has be satisfied.
6.    Rights as a Stockholder. You will have no right as a stockholder with
respect to any Option Shares until and unless ownership of such Option Shares
has been transferred to you.
7.    Options Not Transferable. This Option will not be assignable or
transferable by you, other than by a qualified domestic relations order or by
will or by the laws of descent and distribution, and will be exercisable during
your lifetime only by you (or your legal guardian or personal representative).
If this Option remains exercisable after your death, subject to paragraphs 1, 5,
and 6 above, it may be exercised by the personal representative of your estate
or by any person who acquires the right to exercise such Option by bequest,
inheritance or otherwise by reason of your death.
8.    Transferability of Option Shares. Option Shares generally are freely
tradeable in the United States. However, you may not offer, sell or otherwise
dispose of any Option Shares in a way which would: (i) require the Company to
file any registration statement with the Securities and Exchange Commission (or
any similar filing under state law or the laws of any other country) or to amend
or supplement any such filing or (ii) violate or cause the Company to violate
the Securities Act of 1933, as amended, the rules and regulations promulgated
thereunder, any other state or federal law, or the laws of any other country.
The Company reserves the right to place restrictions required by law on Common
Stock received by you pursuant to this Option.
9.    Conformity with the Plan. This Option is intended to conform in all
respects with, and is subject to applicable provisions of, the Plan.
Inconsistencies between this Agreement and the Plan shall be resolved in
accordance with the terms of the Plan. By your acceptance of this Agreement, you
agree to be bound by all of the terms of this Agreement and the Plan.
10.    Miscellaneous.
(a)    Amendment or Modifications. The grant of this Option is documented by the
minutes of the Board, which records are the final determinant of the number of
shares granted and the conditions of this grant. The Board may amend or modify
this Option in any manner to the extent that the Board would have had the
authority under the Plan initially to grant such Option, provided that no such
amendment or modification shall directly or indirectly impair or otherwise
adversely affect your rights under this Agreement without your consent. Except
as in accordance with the two immediately preceding sentences, this Agreement
may be amended, modified or supplemented only by an instrument in writing signed
by both parties hereto.

-2-

--------------------------------------------------------------------------------

[exhibit1025image2.jpg]

(b)    Governing Law. All matters regarding or affecting the relationship of the
Company and its stockholders shall be governed by the General Corporation Law of
the State of Maryland. All other matters arising under this Agreement shall be
governed by the internal laws of the State of New York, including matters of
validity, construction and interpretation. You and the Company agree that all
claims in respect of any action or proceeding arising out of or relating to this
Agreement shall be heard or determined in any state or federal court sitting in
New York, New York, and you and the Company agree to submit to the jurisdiction
of such courts, to bring all such actions or proceedings in such courts and to
waive any defense or inconvenient forum to such actions or proceedings. A final
judgment in any action or proceeding so brought shall be conclusive and may be
enforced in any manner provided by law.
(c)    Successors and Assigns. Except as otherwise provided herein, this
Agreement will bind and inure to the benefit of the respective successors and
permitted assigns and heirs and legal representatives of the parties hereto
whether so expressed or not.
(d)    Severability. Whenever feasible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.



























-3-

--------------------------------------------------------------------------------

[exhibit1025image2.jpg]













In witness whereof, the parties hereto have executed and delivered this
agreement.


COACH, INC.
[exhibit1024image1.gif]
Sarah Dunn Global Human Resources Officer


Date: Date of Grant


I acknowledge that I have read and understand the terms and conditions of this
Agreement and of the Plan and I agree to be bound thereto.
OPTIONEE:


__________________________________
NAME
Date: _____________________________



-4-